Exhibit 10

AGREEMENT AND PLAN OF MERGER



THIS AGREEMENT dated as of November 9, 2009.
 
BETWEEN:

Abakan Inc., a Nevada corporation, having its office at 2829 Bird Avenue, Suite
12, Miami, Florida 33133



("Abakan")
 
AND:

Waste to Energy Group Inc., a Nevada corporation, having its office at 2829 Bird
Avenue, Suite 12, Miami, Florida 33133



("Waste to Energy")
 
WHEREAS:
 
A. Abakan is the wholly-owned subsidiary of Waste to Energy;
 
B. The board of directors of Abakan and Waste to Energy deem it advisable and in
the best interests of their respective companies and shareholders that Abakan be
merged with and into Waste to Energy, with Waste to Energy remaining as the
surviving corporation under the name "Abakan Inc.";
 
C. The board of directors of Abakan has approved the plan of merger embodied in
this Agreement; and
 
D. The board of directors of Waste to Energy has approved the plan of merger
embodied in this Agreement.
 
THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, the parties hereto do hereby agree to merge on the terms and conditions
herein provided, as follows:
 
1. THE MERGER
 
1.1 THE MERGER
 
Upon the terms and subject to the conditions hereof, on the Effective Date (as
hereinafter defined), Abakan shall be merged with and into Waste to Energy in
accordance with the applicable laws of the State of Nevada (the "MERGER"). The
separate existence of Abakan shall cease, and Waste to Energy shall be the
surviving corporation under the name "Abakan Inc." (the "SURVIVING CORPORATION")
and shall be governed by the laws of the State of Nevada.
 
1.2 EFFECTIVE DATE
 
The Merger shall become effective on the date and at the time (the "EFFECTIVE
DATE") that:
 

     (a) the Articles of Merger, in substantially the form annexed hereto
as     Appendix A, that the parties hereto intend to deliver to the Secretary of
State of the State of Nevada, are accepted and declared effective by the
Secretary of State of the State of Nevada; and



     (b) after satisfaction of the requirements of the laws of the State of
Nevada.


10

--------------------------------------------------------------------------------

Exhibit 10

1.3 ARTICLES OF INCORPORATION
 
On the Effective Date, the Articles of Incorporation of Waste to Energy, as in
effect immediately prior to the Effective Date, shall continue in full force and
effect as the Articles of Incorporation of the Surviving Corporation except that
Article 1 of the Articles of Incorporation of Waste to Energy, as the Surviving
Corporation, shall be amended to state that the name of the corporation is
"Abakan Inc.".
 
1.4 BYLAWS
 
On the Effective Date, the Bylaws of Waste to Energy, as in effect immediately
prior to the Effective Date, shall continue in full force and effect as the
bylaws of the Surviving Corporation.
 
1.5 DIRECTORS AND OFFICERS
 
The directors and officers of Waste to Energy immediately prior to the Effective
Date shall be the directors and officers of the Surviving Corporation, until
their successors shall have been duly elected and qualified or until otherwise
provided by law, the Articles of Incorporation of the Surviving Corporation or
the Bylaws of the Surviving Corporation.
 
2. CONVERSION OF SHARES
 
2.1 COMMON STOCK OF WASTE TO ENERGY
 
Upon the Effective Date, by virtue of the Merger and without any action on the
part of any holder thereof, each share of common stock of Waste to Energy, par
value of $0.0001 per share, issued and outstanding immediately prior to the
Effective Date shall be changed and converted into one fully paid and
non-assessable share of the common stock of the Surviving Corporation, par value
of $0.001 per share (the "SURVIVOR STOCK").
 
2.2 COMMON STOCK OF ABAKAN
 
Upon the Effective Date, by virtue of the Merger and without any action on the
part of the holder thereof, each share of common stock of Abakan, par value of
$0.0001 per share, issued and outstanding immediately prior to the Effective
Date shall be cancelled.
 
2.3 EXCHANGE OF CERTIFICATES
 
Each person who becomes entitled to receive any Survivor Stock by virtue of the
Merger shall be entitled to receive from the Surviving Corporation a certificate
or certificates representing the number of Survivor Stock to which such person
is entitled as provided herein.
 
 
 
 
 
 
 
 
 
 

11

--------------------------------------------------------------------------------

Exhibit 10



3. EFFECT OF THE MERGER
 
3.1 RIGHTS, PRIVILEGES, ETC.
 
On the Effective Date of the Merger, the Surviving Corporation, without further
act, deed or other transfer, shall retain or succeed to, as the case may be, and
possess and be vested with all the rights, privileges, immunities, powers,
franchises and authority, of a public as well as of a private nature, of Abakan
and Waste to Energy; all property of every description and every interest
therein, and all debts and other obligations of or belonging to or due to each
of Abakan and Waste to Energy on whatever account shall thereafter be taken and
deemed to be held by or transferred to, as the case may be, or invested in the
Surviving Corporation without further act or deed, title to any real estate, or
any interest therein vested in Abakan or Waste to Energy, shall not revert or in
any way be impaired by reason of this merger; and all of the rights of creditors
of Abakan and Waste to Energy shall be preserved unimpaired, and all liens upon
the property of Abakan or Waste to Energy shall be preserved unimpaired, and all
debts, liabilities, obligations and duties of the respective corporations shall
thenceforth remain with or be attached to, as the case may be, the Surviving
Corporation and may be enforced against it to the same extent as if all of said
debts, liabilities, obligations and duties had been incurred or contracted by
it.
 
3.2 FURTHER ASSURANCES
 
From time to time, as and when required by the Surviving Corporation or by its
successors and assigns, there shall be executed and delivered on behalf of
Abakan such deeds and other instruments, and there shall be taken or caused to
be taken by it such further other action, as shall be appropriate or necessary
in order to vest or perfect in or to confirm of record or otherwise in the
Surviving Corporation the title to and possession of all the property, interest,
assets, rights, privileges, immunities, powers, franchises and authority of
Abakan and otherwise to carry out the purposes of this Agreement, and the
officers and directors of the Surviving Corporation are fully authorized in the
name and on behalf of Abakan or otherwise to take any and all such action and to
execute and deliver any and all such deeds and other instruments.
 
4. GENERAL
 
4.1 ABANDONMENT
 
Notwithstanding any approval of the Merger or this Agreement by the shareholders
of Abakan Waste to Energy or both, this Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Time, by mutual
written agreement of Abakan and Waste to Energy.
 
4.2 AMENDMENT
 
At any time prior to the Effective Date, this Agreement may be amended or
modified in writing by the board of directors of both Abakan and Waste for
Energy.
 
4.3 GOVERNING LAW
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada.
 
 

12

--------------------------------------------------------------------------------

Exhibit 10



4.4 COUNTERPARTS
 
In order to facilitate the filing and recording of this Agreement, the same may
be executed in any number of counterparts, each of which shall be deemed to be
an original.
 
4.5 ELECTRONIC MEANS
 
Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date hereof.
 
IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date set forth above.
 
ABAKAN INC.
 
Per:./s/ Maria C. Maz          

Maria C. Maz
President
 
WASTE TO ENERGY GROUP INC.
 
Per: /s Maria C. Maz          
Maria C. Maz
Chief Executive Officer



13